Motion for leave to appeal to the Court of Appeals denied, without costs. Stay contained in the order to show cause is continued if appellant applies to the Court of Appeals for permission to appeal to that court within a period of ten days after the entry and service of the order herein. If such an application is made within the time specified the stay is further continued until the application is determined by the Court of Appeals. Present ■ — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ. [See 280 App. Div. 1016.]